Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert Penilla on 1/22/2021.
The application has been amended as follows: 

Please amend Claim 16 with the following:On Claim 16, lines 1, please replace “A computer readable media having program instructions, comprising:” with “A computer readable media, being non-transitory, having program instructions, comprising:”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, the closest prior art Lovitt, US 20150119130 and Alloway, US 20150031426 teach: A method comprising: identifying a game state of a 
	The prior art failed to teach: determining, by said computer, a game intensity value for said game state based on user intensity feedback received from one or more prior gaming sessions by users, the user intensity feedback describes levels of sensory stimulus obtained from the users during user play of the game via an HMD of the respective users, the determined game intensity value being calculated by analysis of the levels of sensory stimulus received from the users; and processing, by said computer, the game intensity value to cause a higher rendering priority to a viewpoint of the user's gaze than regions outside of the viewpoint, the viewpoint being a portion of the display of the HMD; wherein the regions outside of the viewport include a reduction in interactive content presented during execution of the current session of the game, wherein operations of the method are executed by a processor.

Regarding independent claims 16, the closest prior art Lovitt, US 20150119130 and Alloway, US 20150031426 teach: A computer readable media having program instructions, comprising: program instructions for identifying a game state of a game being executed for a current session by a computer for display on a head mounted display (HMD) for a user.
The prior art failed to teach: program instructions for determining a game intensity value for said game state based on user intensity feedback received from one or more prior gaming sessions by users, the user intensity feedback describes levels of sensory stimulus obtained from the users during user play of the game via an HMD of .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lovitt, US 20150119130
Alloway, US 20150031426
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715